B 2100 A (Form 2100A) (12/15)


                            UNITED STATES BANKRUPTCY COURT
                                                   Northern District of Alabama

 In re: Michael G Dombrowski                                                                     Case No:16-81412-CRJ

                          TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust National Association as                                               MTGLQ Investors, L.P.
Trustee of the Lodge Series III Trust
                    Name of Transferee                                                                 Name of Transferor
                                                                                      Court Claim # (if known): 22-2
                                                                                      Amount of Claim: $379,183.47
                                                                                      Date Claim Filed: 09/08/2016

Name and Address where notices to transferee
should be sent:
SN SERVICING CORP
323 Fifth Street
Eureka, CA 95501
Phone: 800-603-0836                                                                   Phone (if available): 713-625-2165
Last Four Digits of Acct #: 7345                                                      Last Four Digits of Acct#: 7574
Name and Address where transferee payment
should be sent (if different from above):
SN SERVICING CORP
323 Fifth Street,
Eureka, CA 95501
Phone: 800-603-0836
Last Four Digits of Acct #: 7345
By:     /s/ Amanda Beckett                                                                 Date: November 5, 2019
            Amanda Beckett
            AL State Bar No. ASB-1884-N75B
            Rubin Lublin, LLC
            200 Clinton Avenue West, Suite 406
            Huntsville, AL 35801
            (877) 813-0992
            abeckett@rubinlublin.com
            Attorney for Creditor


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5years, or both. 18 U.S.C §§ 152 & 3571.




 Case 16-81412-CRJ11                      Doc 777 Filed 11/05/19 Entered 11/05/19 12:47:38                                        Desc
                                            Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE


       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 5th day of November, 2019, I
caused a copy of the Transfer of Claim Other Than for Security to be filed in this proceeding by
electronic means and to be served by depositing a copy of the same in the United States Mail in a
properly addressed envelope with adequate postage thereon to the said parties as follows:


Michael G Dombrowski
200 Walker Avenue
Huntsville, AL 35801

Tazewell Taylor Shepard, IV
Sparkman, Shepard & Morris, P.C..
PO Box 19045
Huntsville, AL 35804

Bankruptcy Administrator
113 St. Joseph Street, Box 16
Mobile, AL 36602

Executed on 11/5/19
By:/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




Case 16-81412-CRJ11         Doc 777 Filed 11/05/19 Entered 11/05/19 12:47:38             Desc
                              Main Document    Page 2 of 2
